       Case 1:19-cv-05226-KPF Document 147 Filed 12/29/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY CASIANO,

                           Plaintiff,
                                                      19 Civ 5226 (KPF)
                     v.
                                                           ORDER
THE CITY OF NEW YORK, et al.,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiff’s letter dated December 13, 2020,

docketed on December 23, 2020, raising several discovery issues with the

Court. (Dkt. #146). The Court addresses each issue in turn.

      First, Plaintiff argues that now that he has viewed the video that has

been the subject of prior Court orders (see, e.g., Dkt. #123, 125), he believes

there are portions missing from the video. By letter dated December 17, 2020,

Defendants represented to the Court that they have produced all video footage

that was “part of the Use of Force investigation,” and that there is no “missing

footage.” (Dkt. #144). Out of an abundance of caution, Defendants are to

inform the Court, on or by January 12, 2021, whether any additional video

footage relating to the incident exists, excluding footage already produced that

was “part of the Use of Force investigation.”

      Second, Plaintiff claims he has not listened to the audio recording of his

disciplinary hearing. By Order dated December 18, 2020, the Court addressed

this issue by directing Auburn Correctional Facility to ensure that Plaintiff is

able to listen to this recording, and to inform the Court when Plaintiff has done
       Case 1:19-cv-05226-KPF Document 147 Filed 12/29/20 Page 2 of 3




so. (Dkt. #145). Once the Court has been informed that Plaintiff has listened

to the recording, it will set a deadline for Plaintiff to file his amended complaint.

      Third, the Court understands that Plaintiff seeks audio recordings of

another inmate’s disciplinary proceedings. On this record, the Court will not

compel production of another inmate’s disciplinary proceedings. Plaintiff may

seek information from the disciplinary hearing of “Rogers T.” through other

methods of discovery, such as by deposition or subpoena. The Court will not

delay Plaintiff’s deadline to file an amended complaint based on this discovery

request.

      Fourth, Plaintiff raises concerns regarding statements he gave to

Investigator Islar and/or Investigator Aybar in connection with the Department

of Correction’s (“DOC”) investigation into the incident at issue in this litigation.

To the extent Plaintiff seeks a written copy of any verbal statement(s) he

provided to DOC, Defendant shall produce such documents if they exist and

have not yet been produced. To the extent Plaintiff challenges the authenticity

of any written copies of his verbal statement(s) that Defendants provided in

discovery, any such challenges are premature. The Court will entertain

evidentiary challenges at a later stage in this litigation, for example, during pre-

trial motion practice. At this stage, the Court is concerned with ensuring that

Plaintiff has sufficient discovery to file his amended complaint. Similarly,

Defendants have already represented to the Court that there is no audio

recording of Plaintiff’s statement to DOC investigators, and as such,


                                         2
       Case 1:19-cv-05226-KPF Document 147 Filed 12/29/20 Page 3 of 3




Defendants will not be producing any such recording. (See Dkt. #144-145).

Finally, the Court does not believe Plaintiff has established that the production

of DOC investigatory rules or regulations is either relevant or proportional to

the instant litigation. See Fed. R. Civ. P. 26(b)(1) (“Parties may obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case, considering the importance

of the issues at stake in the action, the amount in controversy, the parties’

relative access to relevant information, the parties’ resources, the importance of

the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.”).

      Fifth, Plaintiff requests that the Court expedite this case and set a trial

date. This case is not ready to proceed to trial. The Court cannot set a trial

date until Plaintiff files his amended complaint, the parties complete discovery,

and the parties pursue dispositive motion practice.

      The Clerk of Court is directed to mail a copy of this Order to Plaintiff.

      SO ORDERED.

Dated: December 29, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                         3
